UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                      Chapter 11

                                                      Case No. 19-76260-ast
    In re:                                            Case No. 19-76263-ast
                                                      Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                    Case No. 19-76268-ast
    LLC, et al.,1                                     Case No. 19-76269-ast
                                                      Case No. 19-76270-ast
                            Debtors.                  Case No. 19-76271-ast
                                                      Case No. 19-76272-ast

                                                      (Jointly Administered)

                      DECLARATION OF JEFFREY CHUBAK IN SUPPORT

             Jeffrey Chubak hereby declares:

             1.     I am an attorney at Amini LLC, counsel for the Plan Administrator, and submit this

declaration in support of his application for an order shortening the time for hearing on the

Application for Final Decree Closing Operating Debtors’ Chapter 11 Cases, filed together

herewith (“Application”).

             2.     Since the commencement of these cases the Debtors have incurred fees under

28 U.S.C. § 1930 of approximately $70,000/month [Dkt. No. 452-2].

             3.     Because RCA Healthcare Management, LLC and its affiliates are operating the

Debtors’ facilities, pursuant to the Administrative Services and Consulting Agreement, dated as of

January 30, 2020, and approved by the sale order, entered February 10, 2020 (“ASA”), and which



1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
agreement became effective March 1, 2020, pending approval by the New York State Department

of Health of RCA’s certificate of need applications in respect of the subject facilities and closing

of the related Asset Purchase Agreement, dated as of January 30, 2020; and because disbursements

continue to be made on behalf of the Debtors roughly consistent with pre-ASA effective date

practices, the Debtors are continuing to incur monthly statutory fees consistent with those accrued

pre-effective date.

       4.       The next hearing in these chapter 11 cases is scheduled for June 30, 2020.

Shortening the time for hearing on would permit the realization of meaningful cost savings through

reduced statutory fees which would inure to the benefit of the Debtors’ creditors.

       5.       No prior request for the relief sought herein has been made to this Court or to any

other court.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

May 26, 2020.

                                                     /s/ Jeffrey Chubak
